—Judgment, Supreme Court, Bronx County (George D. Covington, J.), rendered January 20, 1987, convicting defendant of robbery in the first degree and sentencing him to an indeterminate term of imprisonment of from 7 to 14 years, unanimously affirmed.
The victim, driving his Mercedes Benz in the Kingbridge section of The Bronx, stopped his car at a corner and was approached by three men with guns. One of the gunmen, identified as the codefendant Hernandez-Alamo, opened the driver’s door and forced the victim out, while a second, the codefendant Morales, entered the car from the front passenger’s side. A third, identified as defendant, entered through the right rear passenger’s side. The victim was able at this time to see defendant’s face, although he had a better view of him when, from a distance of about seven feet, defendant looked through the darkly tinted rear window before the car sped away. The robbery was immediately reported to the police. The Mercedes was spotted by the police the next evening and, after a high-speed chase, stopped. The occupants, *248defendant, Hernandez-Alamo and Morales, were arrested. The next day the victim, at separate lineups, identified all three arrestees as the robbers.
Resolution of the question of whether the victim had an adequate opportunity to view the robber in the back seat, sufficient to support his lineup identification of that individual two days later, as well as his in-court identification, was within the province of the jury. We are satisfied on this record that the proof was sufficient to establish defendant’s identification beyond a reasonable doubt.
We have examined defendant’s remaining points and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Asch, Ellerin and Smith, JJ.